UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10-Q [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2009 OR []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to. Commission file number:1-33266 DUNCAN ENERGY PARTNERS L.P. (Exact name of Registrant as Specified in Its Charter) Delaware 20-5639997 (State or Other Jurisdiction of (I.R.S. Employer Identification No.) Incorporation or Organization) 1100 Louisiana, 10th Floor Houston, Texas77002 (Address of Principal Executive Offices, Including Zip Code) (713) 381-6500 (Registrant's Telephone Number, Including Area Code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ¨ No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer þ Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo þ There were 57,676,987 common units of Duncan Energy Partners L.P. outstanding at November 4, 2009.These common units trade on the New York Stock Exchange under the ticker symbol “DEP.” DUNCAN ENERGY PARTNERS L.P. TABLE OF CONTENTS Page No. PART I.FINANCIAL INFORMATION. Item 1. Financial Statements. Unaudited Condensed Consolidated Balance Sheets 2 Unaudited Condensed Statements of Consolidated Operations 3 Unaudited Condensed Statements of Consolidated Comprehensive Income 4 Unaudited Condensed Statements of Consolidated Cash Flows 5 Unaudited Condensed Statements of Consolidated Equity 6 Notes to Unaudited Condensed Consolidated Financial Statements: 1.Background and Basis of Financial Statement Presentation 7 2.General Accounting Matters 8 3.Accounting for Equity Awards 10 4.Derivative Instruments and Hedging Activities 11 5.Inventories 15 6.Property, Plant and Equipment 16 7.Investment in Evangeline 17 8.Intangible Assets and Goodwill 17 9.Debt Obligations 18 10.Equity and Distributions 18 11.Noncontrolling Interest 20 12.Business Segments 23 13.Related Party Transactions 25 14.Earnings Per Unit 29 15.Commitments and Contingencies 30 16.Supplemental Cash Flow Information 32 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 33 Item 3. Quantitative and Qualitative Disclosures about Market Risk. 51 Item 4. Controls and Procedures. 52 PART II.OTHER INFORMATION. Item 1. Legal Proceedings. 53 Item 1A. Risk Factors. 53 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 53 Item 3. Defaults upon Senior Securities. 53 Item 4. Submission of Matters to a Vote of Unit Holders. 53 Item 5. Other Information. 53 Item 6. Exhibits. 54 Signatures 56 1 DUNCAN ENERGY PARTNERS L.P. UNAUDITED CONDENSED CONSOLIDATED BALANCE SHEETS (Dollars in millions) September 30, December 31, 2009 2008 ASSETS Current assets Cash and cash equivalents $ 31.9 $ 13.0 Accounts receivable – trade, net of allowance for doubtful accounts 86.5 117.3 Accounts receivable – related parties 3.6 3.3 Gas imbalance receivables 11.3 35.7 Inventories 12.3 28.0 Prepaid and other current assets 8.0 4.3 Total current assets 153.6 201.6 Property, plant and equipment, net 4,506.9 4,330.2 Investment in Evangeline 5.4 4.5 Intangible assets, net of accumulated amortization of $40.5 at September 30, 2009 and $34.1 at December 31, 2008 45.9 52.3 Goodwill 4.9 4.9 Other assets 0.9 1.2 Total assets $ 4,717.6 $ 4,594.7 LIABILITIES AND EQUITY Current liabilities Accounts payable – trade $ 55.8 $ 45.2 Accounts payable – related parties 13.0 48.5 Accrued product payables 45.7 109.7 Accrued property taxes 11.5 8.3 Other current liabilities 26.8 41.6 Total current liabilities 152.8 253.3 Long-term debt (see Note 9) 462.8 484.3 Deferred tax liabilities 5.5 5.7 Other long-term liabilities 6.4 7.2 Commitments and contingencies Equity: (see Note 10) Duncan Energy Partners L.P. partners’ equity: Limited partners Common units (57,676,987 common units outstanding at September 30, 2009 and 20,343,100 common units outstanding at December 31, 2008) 767.5 308.2 Class B units (37,333,887 Class B units outstanding at December 31, 2008) 453.8 General partner 1.0 0.4 Accumulated other comprehensive loss (5.8 ) (9.6 ) Total Duncan Energy Partners L.P. partners’ equity 762.7 752.8 Noncontrolling interest in subsidiaries: (see Note 11) DEP I Midstream Businesses – Parent 484.4 478.4 DEP II Midstream Businesses – Parent 2,843.0 2,613.0 Total noncontrolling interest 3,327.4 3,091.4 Total equity 4,090.1 3,844.2 Total liabilities and equity $ 4,717.6 $ 4,594.7 See Notes to Unaudited Condensed Consolidated Financial Statements. 2 DUNCAN ENERGY PARTNERS L.P. UNAUDITED CONDENSED STATEMENTS OF CONSOLIDATED OPERATIONS (Dollars in millions) For the Three Months For the Nine Months Ended September 30, Ended September 30, 2009 2008* 2009 2008* Revenues Third parties $ 116.0 $ 189.9 $ 336.5 $ 698.0 Related parties 128.6 242.3 391.6 576.6 Total revenues (see Note 12) 244.6 432.2 728.1 1,274.6 Costs and Expenses Operating costs and expenses: Third parties 178.6 277.4 551.0 984.8 Related parties 42.2 132.0 124.7 220.8 Total operating costs and expenses 220.8 409.4 675.7 1,205.6 General and administrative costs: Third parties 0.3 0.7 1.0 2.4 Related parties 2.9 3.7 7.8 11.7 Total general and administrative costs 3.2 4.4 8.8 14.1 Total costs and expenses 224.0 413.8 684.5 1,219.7 Equity in income of Evangeline 0.5 0.3 1.0 0.7 Operating income 21.1 18.7 44.6 55.6 Other income (expense) Interest expense (3.4 ) (2.8 ) (10.6 ) (8.3 ) Other, net 0.1 0.1 0.4 Total other expense, net (3.4 ) (2.7 ) (10.5 ) (7.9 ) Income before benefit from (provision for) income taxes 17.7 16.0 34.1 47.7 Benefit from (provision for) income taxes 0.1 (1.0 ) (0.8 ) (1.1 ) Net income 17.8 15.0 33.3 46.6 Net loss (income) attributable to noncontrolling interest: (see Note 11) DEP I Midstream Businesses - Parent (5.7 ) (4.4 ) (10.3 ) (9.4 ) DEP II Midstream Businesses - Parent 12.7 44.9 Total net loss (income) attributable to noncontrolling interest 7.0 (4.4 ) 34.6 (9.4 ) Net income attributable to Duncan Energy Partners L.P. (see Note 1) $ 24.8 $ 10.6 $ 67.9 $ 37.2 Allocation of net income attributable to Duncan Energy Partners L.P.: (see Note 1) Duncan Energy Partners L.P.: Limited partners’ interest in net income $ 24.6 $ 3.7 $ 67.4 $ 16.1 General partner interest in net income $ 0.2 $ 0.1 $ 0.5 $ 0.3 Former owners of DEP II Midstream Businesses $ 6.8 $ 20.8 Basic and diluted earnings per unit (see Note 14) $ 0.43 $ 0.18 $ 1.17 $ 0.79 See Notes to Unaudited Condensed Consolidated Financial Statements. *See Note 1 for information regarding these recasted amounts and basis of financial statement presentation. 3 DUNCAN ENERGY PARTNERS L.P. UNAUDITED CONDENSED STATEMENTS OF CONSOLIDATED COMPREHENSIVE INCOME (Dollars in millions) For the Three Months For the Nine Months Ended September 30, Ended September 30, 2009 2008* 2009 2008* Net income $ 17.8 $ 15.0 $ 33.3 $ 46.6 Other comprehensive income: Cash flow hedges: Interest rate derivative instrument losses during period (1.1 ) (1.1 ) (0.9 ) (2.2 ) Reclassification adjustment forlosses included in net income related to interest rate derivative instruments 1.8 0.8 4.7 1.6 Commodity derivative instrument losses during period (0.3 ) (0.4 ) Reclassification adjustment for losses included in net income related to commodity derivative instruments 0.1 0.2 Total cash flow hedges 0.7 (0.5 ) 3.8 (0.8 ) Comprehensive income 18.5 14.5 37.1 45.8 Comprehensive loss (income) attributable to noncontrolling interest: DEP I Midstream Businesses – Parent (5.7 ) (4.4 ) (10.3 ) (9.4 ) DEP II Midstream Businesses – Parent 12.7 44.9 Total comprehensive loss (income) attributable to noncontrolling interest 7.0 (4.4 ) 34.6 (9.4 ) Comprehensive income allocated to former owners of DEP II Midstream Businesses (6.8 ) (20.8 ) Comprehensive income attributable to Duncan Energy Partners L.P. $ 25.5 $ 3.3 $ 71.7 $ 15.6 See Notes to Unaudited Condensed Consolidated Financial Statements. *See Note 1 for information regarding these recasted amounts and basis of financial statement presentation. 4 DUNCAN ENERGY PARTNERS L.P. UNAUDITED CONDENSED STATEMENTS OF CONSOLIDATED CASH FLOWS (Dollars in millions) For the Nine Months Ended September 30, 2009 2008* Operating activities: Net income $ 33.3 $ 46.6 Adjustments to reconcile net income to net cash flows provided by operating activities: Depreciation, amortization and accretion 139.1 124.4 Equity in income of Evangeline (1.0 ) (0.7 ) Gain from asset sales and related transactions (0.4 ) (1.1 ) Deferred income tax expense (0.2 ) 0.6 Changes in fair market value of derivative instruments (0.1 ) (0.1 ) Net effect of changes in operating accounts (see Note 16) (33.4 ) (55.6 ) Net cash flows provided by operating activities 137.3 114.1 Investing activities: Capital expenditures (306.5 ) (556.8 ) Contributions in aid of construction costs 4.2 9.0 Proceeds from sale of assets and related transactions 0.9 0.6 Other (0.8 ) (0.3 ) Cash used in investing activities (302.2 ) (547.5 ) Financing activities: Repayments of debt (82.1 ) (87.0 ) Borrowings under debt agreements 60.6 99.0 Debt issuance costs (0.4 ) Cash distributions to Duncan Energy Partners’ unitholders and general partner (63.3 ) (25.7 ) Cash distributions to noncontrolling interest (see Note (42.1 ) (26.0 ) Cash contributions from noncontrolling interest (see Note 11) 311.1 146.4 Net cash proceeds from Duncan Energy Partners’ common unit offerings 137.4 Common units repurchased from EPO and subsequently retired (see Note 10) (137.4 ) Net cash contributions from former owners of the DEP II Midstream Businesses prior to December 8, 2008 337.4 Cash provided by financing activities 183.8 444.1 Net changes in cash and cash equivalents 18.9 10.7 Cash and cash equivalents, beginning of period 13.0 2.2 Cash and cash equivalents, end of period $ 31.9 $ 12.9 See Notes to Unaudited Condensed Consolidated Financial Statements. *See Note 1 for information regarding these recasted amounts and basis of financial statement presentation. 5 DUNCAN ENERGY PARTNERS L.P. UNAUDITED CONDENSED STATEMENTS OF CONSOLIDATED EQUITY (Dollars in millions) Duncan Energy Partners L.P. Accumulated Other Noncontrolling Limited General Comprehensive Interest Partners Partner Income (Loss) In Subsidiaries Total Balance, December 31, 2008 $ 762.0 $ 0.4 $ (9.6 ) $ 3,091.4 $ 3,844.2 Net income (loss) 67.4 0.5 (34.6 ) 33.3 Amortization of equity awards 1.0 0.6 1.6 Net cash proceeds from Duncan Energy Partners’ common unit offerings 137.4 137.4 Cash contributions from noncontrolling interest 311.1 311.1 Cash distributions to unitholders and general partner (62.8 ) (0.5 ) (63.3 ) Cash distributions to noncontrolling interest (42.1 ) (42.1 ) Common units repurchased from EPO and retired (See Note 10) (137.4 ) (137.4 ) Cash flow hedges 3.8 3.8 Other (0.1 ) 1.6 1.5 Balance, September 30, 2009 $ 767.5 $ 1.0 $ (5.8 ) $ 3,327.4 $ 4,090.1 DEP II Duncan Energy Partners L.P. Midstream Accumulated Businesses Other Noncontrolling Former Limited General Comprehensive Interest Owners Partners Partner Loss In Subsidiaries Total Balance, December 31, 2007 * $ 2,880.1 $ 317.7 $ 0.6 $ (3.6 ) $ 355.1 $ 3,549.9 Net income 20.8 16.1 0.3 9.4 46.6 Amortization of equity awards 0.3 0.3 Cash contributions from noncontrolling interest 146.4 146.4 Cash contributions from former owners 337.4 337.4 Cash distributions to unitholders and general partner (25.2 ) (0.5 ) (25.7 ) Cash distributions to noncontrolling interest (26.0 ) (26.0 ) Cash flow hedges (0.8 ) (0.8 ) Other 0.2 (12.5 ) (12.3 ) Balance, September 30, 2008* $ 3,238.5 $ 308.9 $ 0.4 $ (4.4 ) $ 472.4 $ 4,015.8 See Notes to Unaudited Condensed Consolidated Financial Statements. *See Note 1 for information regarding these recasted amounts and basis of financial statement presentation. 6 DUNCAN ENERGY PARTNERS L.P. NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Except per unit amounts, or as noted within the context of each footnote disclosure, dollar amounts presented in the tabular data within these footnote disclosures are stated in millions of dollars. Note 1. Background and Basis of Financial Statement Presentation Partnership Organization and Background Duncan Energy Partners L.P. (“Duncan Energy Partners”) is a publicly traded Delaware limited partnership, the common units of which are listed on the New York Stock Exchange (“NYSE”) under the ticker symbol “DEP.”Duncan Energy Partners is engaged in the business of (i) the gathering, transportation and storage of natural gas; (ii) natural gas liquids (“NGLs”) transportation and fractionation; (iii) the storage of NGL and petrochemical products; (iv) the transportation of petrochemical products; and (v) the marketing of NGLs and natural gas. At September 30, 2009, Duncan Energy Partners was owned 99.3% by its limited partners and 0.7% by its general partner, DEP Holdings, LLC (“DEP GP”), which is a wholly owned subsidiary of Enterprise Products Operating LLC (“EPO” or “Parent”).EPO is the primary operating subsidiary of Enterprise Products Partners L.P. (“Enterprise Products Partners”).Enterprise Products Partners is a publicly traded partnership, the common units of which are listed on the NYSE under the ticker symbol “EPD.”At September 30, 2009, EPO owned approximately 58% of Duncan Energy Partners’ limited partner interests and 100% of DEP GP.DEP GP is responsible for managing the business and operations of Duncan Energy Partners. A privately held affiliate, EPCO, Inc. (“EPCO”), provides all of Duncan Energy Partners’ employees and certain administrative services to the partnership.EPCO is the ultimate parent company of Duncan Energy Partners, EPO and Enterprise Products Partners, all of which are affiliates under common control of Mr. Dan L. Duncan, the Group Co-Chairman and controlling shareholder of EPCO. Basis of Financial Statement Presentation Effective February 1, 2007, Duncan Energy Partners acquired controlling ownership interests in five midstream energy companies (the “DEP I Midstream Businesses”) from EPO in a dropdown transaction.The DEP I Midstream Businesses consist of (i) Mont Belvieu Caverns, LLC (“Mont Belvieu Caverns”); (ii) Acadian Gas, LLC (“Acadian Gas”); (iii) Enterprise Lou-Tex Propylene Pipeline L.P. (“Lou-Tex Propylene”), including its general partner; (iv) Sabine Propylene Pipeline L.P. (“Sabine Propylene”), including its general partner; and (v) South Texas NGL Pipelines, LLC (“South Texas NGL”). On December 8, 2008, Duncan Energy Partners entered into a Purchase and Sale Agreement (the “DEP II Purchase Agreement”) with EPO and Enterprise GTM Holdings L.P. (“Enterprise GTM”), a wholly owned subsidiary of EPO.Pursuant to the DEP II Purchase Agreement, DEP Operating Partnership L.P. (“DEP OLP”) acquired 100% of the membership interests in Enterprise Holding III, LLC (“Enterprise III”) from Enterprise GTM, thereby acquiring a 66% general partner interest in Enterprise GC, L.P. (“Enterprise GC”), a 51% general partner interest in Enterprise Intrastate L.P. (“Enterprise Intrastate”) and a 51% membership interest in Enterprise Texas Pipeline LLC (“Enterprise Texas”).Collectively, we refer to Enterprise GC, Enterprise Intrastate and Enterprise Texas as the “DEP II Midstream Businesses.”EPO was the sponsor of this second dropdown transaction. Prior to the dropdown of controlling ownership interests in the DEP I and DEP II Midstream Businesses to Duncan Energy Partners, EPO owned these businesses and directed their respective activities for all periods presented (to the extent such businesses were in existence during such periods).Each of the dropdown transactions was accounted for at EPO’s historical costs as a reorganization of entities under common control in a manner similar to a pooling of interests.On a standalone basis, Duncan Energy Partners did not own any assets prior to February 1, 2007. 7 DUNCAN ENERGY PARTNERS L.P. NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS References to the “former owners” of the DEP I and DEP II Midstream Businesses represent the ownership of EPO in these businesses prior to the effective date of the related dropdown transactions.References to “Duncan Energy Partners” mean the registrant and its consolidated subsidiaries since February 2007.Generic references to “we,” “us,” and “our” mean the combined and/or consolidated businesses included in these financial statements for each reporting period. For additional information regarding the dropdowns of the DEP I and DEP II Midstream Businesses as well as the recast of our historical financial information in connection with the DEP II dropdown transaction, please read Note 1 of the Notes to Consolidated Financial Statements included in our Current Report on Form 8-K dated August 28, 2009 (the “Recast Form 8-K”), which retroactively adjusted portions of our Annual Report on Form 10-K for the year ended December 31, 2008.The Recast Form 8-K reflects our adoption of the provisions codified under Accounting Standards Codification (“ASC”) 810, Consolidation, related to noncontrolling interests and the resulting change in presentation and disclosure requirements. Effective January 1, 2009, we adopted new accounting guidance codified under ASC 810 which established accounting and reporting standards for noncontrolling interests, which were previously identified as Parent Interest in our financial statements.The new guidance requires, among other things, that (i) noncontrolling interests be presented as a component of equity on our consolidated balance sheet (i.e., elimination of the “mezzanine” presentation previously used for Parent Interest); (ii) elimination of “Parent interest in income of subsidiaries” amounts as a deduction in deriving net income or loss and, as a result, that net income or loss be allocated between controlling and noncontrolling interests; and (iii) comprehensive income or loss be allocated between controlling and noncontrolling interest.Earnings per unit amounts are not affected by these changes.See Note 2 for additional information regarding the establishment of the ASC by the Financial Accounting Standards Board (“FASB”).See Note 11 for additional information regarding noncontrolling interest. The new presentation and disclosure requirements pertaining to noncontrolling interests have been applied retroactively to the consolidated financial statements and notes included in this Quarterly Report on Form 10-Q.As a result, net income reported for the three and nine months ended September 30, 2008 in these financial statements is higher than that disclosed previously; however, the allocation of such net income results in our unitholders, general partner and Parent (i.e., noncontrolling interest) receiving the same amounts as they did previously. Our results of operations for the three and nine months ended September 30, 2009 are not necessarily indicative of results expected for the full year. In our opinion, the accompanying Unaudited Condensed Consolidated Financial Statements include all adjustments consisting of normal recurring accruals necessary for fair presentation.Although we believe the disclosures in these financial statements are adequate to make the information presented not misleading, certain information and footnote disclosures normally included in annual financial statements prepared in accordance with U.S. generally accepted accounting principles (“GAAP”) have been condensed or omitted pursuant to the rules and regulations of the U.S. Securities and Exchange Commission (“SEC”).These Unaudited Condensed Consolidated Financial Statements and Notes thereto should be read in conjunction with the Audited Consolidated Financial Statements and Notes thereto included in the Recast Form 8-K. Note 2.General Accounting Matters Estimates Preparing our financial statements in conformity with GAAP requires management to make estimates and assumptions that affect (i) reported amounts of assets and liabilities; (ii) disclosure of contingent assets and liabilities at the date of the financial statements; and (iii) the reported amounts of 8 DUNCAN ENERGY PARTNERS L.P. NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS revenues and expenses during a given period.Our actual results could differ from these estimates.On an ongoing basis, management reviews its estimates based on currently available information.Changes in facts and circumstances may result in revised estimates. Fair Value Information Cash and cash equivalents, accounts receivable, accounts payable, accrued expenses and other current liabilities are carried at amounts which reasonably approximate their fair values due to their short-term nature.The carrying amounts of our variable-rate debt obligations reasonably approximate their fair values due to their variable interest rates.See Note 4 for fair value information associated with our derivative instruments. The following table presents the estimated fair values of our financial instruments at the dates indicated: September 30, 2009 December 31, 2008 Carrying Fair Carrying Fair Financial Instruments Value Value Value Value Financial assets: Cash and cash equivalents $ 31.9 $ 31.9 $ 13.0 $ 13.0 Accounts receivable 101.4 101.4 156.3 156.3 Financial liabilities: Accounts payable and accrued expenses $ 126.0 $ 126.0 $ 211.7 $ 211.7 Other current liabilities 26.8 26.8 41.6 41.6 Variable-rate revolving credit facility 180.5 180.5 202.0 202.0 Variable-rate term loan 282.3 282.3 282.3 282.3 Recent Accounting Developments The following information summarizes recently issued accounting guidance that will or may affect our future financial statements. Generally
